                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                          CASE NO. 3:20-CV-021-MOC-DCK

 PHILIPS MEDICAL SYSTEMS                              )
 NEDERLAND B.V., PHILIPS NORTH                        )
 AMERICA LLC, and PHILIPS INDIA LTD.,                 )
                                                      )
                Plaintiffs,                           )
                                                      )
    v.                                                )       ORDER
                                                      )
 TEC HOLDINGS, INC., TRANSTATE                        )
 EQUIPMENT COMPANY, INC., and                         )
 ROBERT A. WHEELER,                                   )
                                                      )
                Defendants.                           )
                                                      )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 346) filed by C. Bailey King, Jr., concerning William R.

Overend, on May 28, 2021. William R. Overend seeks to appear as counsel pro hac vice for

Plaintiffs. Upon review and consideration of the motion, which was accompanied by submission

of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 346) is GRANTED. William R.

Overend is hereby admitted pro hac vice to represent Plaintiffs.

         SO ORDERED.

                                           Signed: May 28, 2021
